65069: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 65069


Short Caption:7510 PERLA DEL MAR AVE. TRUST VS. BANK OF AMERICA, N.A.Classification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A686277Case Status:Disposition Filed/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


Appellant7510 Perla Del Mar Ave TrustMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						


RespondentBank of America, N.A.Steven G. Shevorski
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						



15-00732: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


02/25/2014Filing FeeFiling fee due for Appeal.


02/25/2014Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.14-06088




02/25/2014Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.14-06095




02/28/2014Filing FeeE-Payment $250.00 from Michael F. Bohn


02/28/2014Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing statement due: 20 days.14-06748




03/03/2014Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:14-06896




03/07/2014Notice/IncomingFiled Notice of Appearance (Ariel E. Stern and Steve Shevorski of the law firm of Akerman LLP. appearing on behalf of Respondent, Bank of America, N.A.).14-07286




03/11/2014Docketing StatementFiled Docketing Statement Civil Appeals.14-07654




03/13/2014Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within 11 days from the date that appellants' response is served. Briefing is suspended.14-08267




03/17/2014Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  12/19/13. To Court Reporter: K. Clark.14-08576




03/21/2014Transcript RequestFiled Amended Certificate of No Transcript Request.14-09136




04/15/2014MotionFiled Response to Order to Show Cause.14-12016




04/21/2014Order/ProceduralFiled Order to Show Cause.  Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Briefing remains suspended.14-12716




05/12/2014MotionFiled Response to Order to Show Cause.14-15194




06/06/2014Order/ProceduralFiled Order Reinstating Briefing.  Opening Brief and Appendix due:  90 days.14-18384




08/29/2014BriefFiled Appellant's Opening Brief.14-28567




08/29/2014AppendixFiled Joint Appendix 1.14-28568




08/29/2014AppendixFiled Joint Appendix 2.14-28569




08/29/2014AppendixFiled Joint Appendix 3.14-28570




09/30/2014MotionFiled FiledMotion to Extend Time to File Answering Brief.14-32377




09/30/2014Notice/OutgoingIssued Notice - Motion Approved.  Answering Brief due:  October 29, 2014.14-32417




10/28/2014MotionFiled Motion to Extend Time to File Answering Brief.14-35894




11/10/2014Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondent's answering brief due: December 1, 2014.14-37073




12/01/2014MotionFiled Joint Motion for Remand to the Eighth Judicial District Court and Request for Dismissal of Appeal.14-39117




12/15/2014Order/ProceduralFiled Order Denying Motion.  The motion to remand and to dismiss this appeal without prejudice is denied.  The parties' request for an extension of time to file the answering brief pending resolution of the motion for remand is denied as moot.  Answering Brief due:  15 days.14-40787




12/22/2014MotionFiled Renewed Joint Motion for Remand to the Eighth Judicial District Court; and Request for Dismissal of Appeal Without Prejudice; amd Stipulation to Extend Time to File Response Brief Pending Resolution of the Motion.14-41768




01/07/2015Order/DispositionalFiled Order Granting Motion for Remand and Dismissing Appeal. The parties have filed a joint motion to dismiss this appeal and remand this matter to the district court. We grant the motion. "We remand this matter to the district court pursuant to its certification, and we order this appeal dismissed." Case Closed/No Remittitur Issued. SNP15-RP/MD/MC15-00732